Citation Nr: 0214372	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  98-12 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in an 
August 1976 RO rating decision which denied entitlement to 
service connection for a right knee disability.  

2.  Whether CUE exists in a February 1995 RO rating decision 
which denied entitlement to service connection for a left 
knee disability and determined that new and material evidence 
had not been received to reopen a claim of service connection 
for a right knee disability.  

3.  Whether new and material evidence has been received to 
reopen claims of service connection for right and left knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1997 RO decision.  In that decision, the 
RO determined that there was no CUE in an August 1976 RO 
rating decision denying entitlement to service connection for 
a right knee disability, and determined that there was no CUE 
in a February 1995 RO rating decision denying entitlement to 
service connection for a left knee disability and determining 
that new and material evidence had not been received to 
reopen a claim of service connection for a right knee 
disability.  

The Board also notes that a hearing scheduled for August 1998 
at the RO before a local hearing officer was canceled by the 
veteran's representative in a July 1998 statement.  

This case also comes to the Board on appeal from an August 
1999 RO decision which denied entitlement to service 
connection for bilateral knee disability.  

The Board notes that in the August 1999 decision, as well as 
in a subsequent October 2001 decision, wherein the RO 
readjudicated the veteran's bilateral knee claims, the issue 
of whether new and material evidence had been submitted to 
reopen the claims for service connection was not considered.  
Instead, the RO adjudicated the claims on the merits.  Even 
if the RO determined that new and material evidence was 
presented to reopen the claims, such is not binding on the 
Board, and the Board must first decide whether evidence has 
been submitted which is both new and material to reopen the 
claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  


FINDINGS OF FACT

1.  The August 1976 unappealed RO rating decision, which 
denied entitlement to service connection for a right knee 
disability, was consistent with and supported by the evidence 
then of record and the existing legal authority.  

2.  The February 1995 unappealed RO rating decision, which 
denied entitlement to service connection for a left knee 
disability and determined that new and material evidence had 
not been received to reopen a claim of service connection for 
a right knee disability, was consistent with and supported by 
the evidence then of record and the existing legal authority.  

3.  The evidence received since the February 1995 rating 
decision includes evidence which is not cumulative or 
redundant of evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The August 1976 RO rating decision, which denied 
entitlement to service connection for a right knee 
disability, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.104(a), 3.105(a) (2001).  

2.  The February 1995 RO rating decision, which denied 
entitlement to service connection for a left knee disability 
and determined that new and material evidence had not been 
received to reopen a claim of service connection for a right 
knee disability, was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.104(a), 3.105(a) (2001).  

3.  New and material evidence has been submitted to reopen 
the claims of service connection for right and left knee 
disabilities.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from January 1974 to 
December 1975.  

The service medical records show that on a December 1973 
physical examination for enlistment purposes, the veteran was 
evaluated as normal.  In September 1975, he was involved in a 
motor vehicle accident and sustained a mandible fracture.  He 
was hospitalized from September 9 to September 30, 1975, when 
he was discharged to a medical holding company.  The 
narrative summary of his hospitalization does not refer to 
any complaints regarding the knees.  

In late October 1975, service medical records indicate that 
the veteran complained of bilateral knee pain since his auto 
accident.  A physical examination of the knees was essential 
negative.  In November 1975, the veteran was seen with 
complaints of bilateral knee pain since his auto accident.  
On physical examination, the only objective finding was 
tenderness to palpation to the interior portion of the 
patellae.  The assessment was questionable strain to both 
knees, post traumatic.  The veteran was referred to Mr. 
Tissot (physician's assistant).  On referral, X-rays 
reportedly showed an apparent fracture of the right patella.  
Mr. Tissot in turn referred the veteran to orthopedics for 
evaluation.  On referral, the physical examination revealed 
no objective findings except generalized knee tenderness.  X-
rays showed bipartite right patella.  The examiner commented 
that the veteran's condition was developmental and was easily 
confused with a fracture of the patella.  It was noted that 
such condition was frequently associated with or led to 
chondromalacia and that there was no clinical evidence of 
such at that time.  The veteran was returned to full duty 
with no orthopedic treatment indicated at that time.  Several 
days later the veteran complained of right knee pain.  He 
reported that he was placed on light duty by Mr. Tissot but 
that his superiors were denying his light duty chit.  Mr. 
Tissot subsequently tried to contact the veteran but to no 
avail and noted in the record that he could only assume that 
the veteran's problem was not significant.  

On a December 1975 physical examination for military 
separation purposes, examination of the lower extremities was 
normal.  The only scars noted were those located on the lip 
and eyebrow.  It was noted that the veteran had had an 
orthopedic consultation for bipartite right patella that was 
considered congenital and non-disabling.  On a Report of 
Medical History dated in December 1975, the veteran indicated 
that he did not have a "trick" or locked knee.  He also 
reported the car accident in service, but without note as to 
the injuries sustained from it.  An examiner (Mr. Tissot) 
noted that the veteran sustained a head injury in September 
1975 from an auto accident and was subsequently released to 
full duty.  

In December 1975, the RO received the veteran's claim of 
service connection for residuals of a knee injury.  

On a February 1976 VA examination, the veteran reported that 
he was involved in a motor vehicle accident in September 1975 
and sustained a fracture of the left patella.  He complained 
that since his discharge from service he continued to have 
pain in his left knee.  On musculoskeletal examination, there 
was a scar with some keloid formation on the medial side of 
the left knee and two horizontal scars of the upper side of 
the right knee.  The veteran was unable to squat or kneel on 
his knees due to pain.  There was crepitus in the left knee.  
Range of motion of the right knee was 0 degrees of extension 
to 130 degrees of flexion.  Range of motion of the left knee 
was 0 degrees of extension to 110 degrees of flexion, with 
the examiner noting that there seemed to be locking on the 
knee with flexion beyond 110 degrees.  X-rays of both knees 
were taken, showing that the right patella was bifid in type, 
that no significant osseous abnormality was seen, and that 
the cartilage space was well maintained.  The pertinent 
diagnoses were residuals of a fracture of the left patella 
and bifid, right patella.  

In July 1976, the claims folder was returned to the VA 
examiner for review of the veteran's service medical records.  
The examiner stated that the veteran gave a history of 
fracture of the right patella secondary to auto accident and 
that such was not found by X-ray or physical examination.  

In an August 1976 decision, the RO denied the veteran's claim 
of service connection for a knee injury, claimed as a right 
knee condition.  The RO determined that the veteran had 
bipartite patella, as shown by X-rays of the right knee in 
service and on VA examination, and that such condition was a 
constitutional or developmental abnormality that was not a 
disability under the law.  In August 1976, the RO notified 
the veteran of this decision.  He did not appeal.  

In April 1977, the RO received the veteran's application to 
reopen his claim of service connection for a right knee 
disability.  In his claim, the veteran indicated that he was 
having pain in his knee.  With his claim, he submitted a 
private medical report dated in April 1977, indicating that 
he had sought treatment for complaints of swelling of the 
right knee.  The report indicates that the veteran reported a 
history of having injured his knee in an automobile accident 
two years previously.  On physical examination, the right 
knee reflected no abnormality, and "Lab" results indicated 
an old fracture of the patella.  

In a May 1977 letter, the RO informed the veteran that he was 
previously notified in August 1976 that his claim for service 
connection for right knee disability was disallowed and that 
he may reopen his claim with the submission of new and 
material evidence.  The RO notified him that the information 
he submitted was not considered material to his claim and 
that his claim was essentially a duplicate of his previous 
claim.  The RO stated that no change in its previous decision 
was warranted because he had not presented new and material 
evidence.  

In a December 1977 letter, the veteran disagreed with the 
RO's May 1977 letter, stating that the evidence he submitted 
showed that he had an old fracture of the right patella.  He 
stated that the evidence, including the VA examination, did 
not show that he had congenital defects in his knees.  He 
argued that he injured his knees in an auto accident in 
service and had since had problems with both knees.  

In a July 1978 letter, the RO explained to the veteran that 
he had given the VA examiner a history of a fracture of the 
right patella, secondary to an auto accident, and that X-rays 
then taken in February 1976 disclosed no findings of a 
fracture.  The RO further stated that the examination at the 
time of his separation from service showed a congenital 
condition of his right knee, and that the treatment for his 
automobile accident in 1975 failed to disclose any injury to 
his knees or any complaints of injury.  The RO informed him 
that unless it heard from him, no further appellate action 
would be taken regarding his case.  

A medical report dated in May 1991 from Montefiore University 
Hospital indicates that the veteran was seen in the emergency 
room in regard to his right knee (i.e., medial collateral 
ligament tenderness).  X-rays of the right knee indicated an 
accessory center of the patella in its outer quadrant, and 
showed no significant joint effusion or evidence of fracture 
or dislocation.  

In March 1994, the RO received the veteran's application to 
reopen a claim of service connection for disabilities of both 
knees.  He claimed that his knees were injured in service and 
that records reflected that this occurred in an auto accident 
in 1975.  He indicated having received treatment at the 
Oakland VA Medical Center (VAMC) in Pittsburgh.  

On a June 1994 VA examination, the veteran complained of pain 
in both knees and of locking and swelling in his right knee.  
He reported that he was involved in an auto accident in 1975 
and was diagnosed as having a fractured right patella.  On 
examination, range of motion was full in the left knee with 
slight discomfort and was limited in the right knee (full 
extension but 90 degrees of flexion).  There was a slight 
degree of instability of the right knee.  The veteran was 
unable to stand on his toes and heels and was unable to squat 
down, according to him.  The assessment was history of 
fracture of the right patella with possible post traumatic 
osteoarthropathy, and history of injury of the left knee, 
symptomatic.  The examiner indicated that in the past year 
the veteran had had X-rays of his knees but that these 
studies were unavailable to him.  

In a July 1994 statement, the veteran indicated that he 
received treatment for his knees at the University Drive VAMC 
in Pittsburgh, where he received physical therapy twice 
weekly.  He stated that most of the time since his service 
discharge he had treated himself for pain with over-the-
counter medicine and rest.  He also noted that he received 
treatment at the Presbyterian Hospital in Pittsburgh about 
1991 for his knee with swelling and pain and at the emergency 
room of the medical center now known as St. Francis a few 
times during the 1970s and about 1993.  (The RO requested 
these records.)  

In August 1994, the RO received VA outpatient records dated 
from August 1993 to August 1994, showing treatment for right 
and left knee complaints.  The records indicate that the 
veteran reported that his original injury was from a motor 
vehicle accident in 1975 and that he was then told that he 
had fractured his right patella.  X-rays of the right knee in 
August 1993 showed that there was evidence of a suprapatellar 
fusion which may be on an acute traumatic basis, and mild 
degenerative joint disease.  In April 1994, the impression 
was bilateral chondromalacia of the patellae.  In May 1994, 
it was noted that X-rays of the right knee showed bipartite 
patella.    

In a February 1995 decision, the RO denied service connection 
for a left knee disability and determined that new and 
material evidence had not been received to reopen a claim of 
service connection for a right knee disability.  In February 
1995, the RO notified the veteran of this decision.  He did 
not appeal.  

In November 1996, the RO received the veteran's claims of CUE 
in prior RO rating decisions denying service connection for 
right and left knee disabilities.  On behalf of the veteran, 
the representative contended that the veteran's service 
medical records clearly documented that he fractured his 
right patella and injured his left knee in an auto accident 
during service.  The representative discounted the opinion of 
the February 1976 VA examiner, stating that the examiner made 
statements that could not have been based upon a review of 
the veteran's service medical records.  The representative 
therefore concluded that the August 1976 RO decision and all 
subsequent rating decisions, which failed to grant service 
connection of the veteran's right and left knee disabilities 
were based on CUE.  

In an April 1997 decision, the RO determined that there was 
no CUE in the August 1976 and February 1995 rating decisions, 
which denied service connection for right and left knee 
disabilities and determined that new and material evidence 
had not been received to reopen a claim of service connection 
for a right knee disability.  

In a December 1997 statement, the veteran expressed his 
disagreement with the RO's April 1997 decision, stating that 
he felt that service connection for both knees was in order.  

In a July 1998 statement, Thaddeus Osial, Jr., M.D., of the 
University of Pittsburgh Medical Center, indicated that he 
was requested to comment on whether the problem with the 
veteran's knee was a "normal occurrence" or related to an 
accident that occurred in the 1970s.  The doctor stated that 
degenerative arthritis of the knee in a man in his early 40s 
would be an unusual occurrence without an antecedent injury 
to that knee.  In an August 1998 statement, Dr. Osial stated 
that the veteran had evidence of severe osteoarthritis of his 
right knee and that he had undergone arthroscopic surgery in 
August 1996.  He further stated that the veteran had been 
found to have a bipartite patella condition which was 
generally felt to be of no clinical significance or sometimes 
associated with some local discomfort in the knee.  He stated 
that the veteran had such condition bilaterally but that he 
primarily experienced unilateral knee symptoms and had 
significant osteoarthritis which was not a sequela of this 
congenital variation.  He stated that the findings were much 
more typical of those seen in osteoarthritis which may be 
preceded by an accident such as that which the veteran had.  

In August 1998, the RO received the veteran's application to 
reopen his claims of service connection for right and left 
knee disabilities based on submissions of new and material 
evidence.  Dr. Osial's statements were received with the 
claim.  

In an August 1999 decision, the RO denied service connection 
for a bilateral knee disability, on the merits.  

In September 1999, the veteran's representative submitted 
additional evidence in the form of a medical report from Jon 
Tucker, M.D., dated in June 1998.  In the report, the doctor 
indicated that the veteran reported that he injured his right 
knee on the job in April 1996 and that he subsequently 
underwent arthroscopic surgery for recurrent swelling and 
pain of the knee.  He indicated that the veteran's history 
was also significant for a motor vehicle accident in 1975 
wherein the veteran reported having banged his knees.  It was 
noted that the veteran stated emphatically that he had seen a 
doctor prior to his work accident for his knee but that his 
right knee became markedly worse after the 1996 incident.  
The doctor reviewed the veteran's medical file beginning in 
1991.  It was noted that in 1991 X-rays reportedly showed 
only very minimal osteoarthritic changes and that in April 
1996 X-rays taken after the work injury reportedly showed a 
bipartite patella without any evidence of an acute fracture.  
The impression was accelerated post traumatic osteoarthritis 
of the right knee.  The doctor remarked that there was 
objective evidence that the veteran had a knee condition 
preexisting his 1996 work injury.  

In a March 2001 letter, the RO informed the veteran about the 
Veterans Claims Assistance Act of 2000 (VCAA) and its duty to 
notify and assist pursuant to the Act. 

In an October 2001 decision, the RO denied service connection 
for a bilateral knee disability, under the provisions of the 
VCAA.  


II.  Analysis

A.  CUE in Prior RO Rating Decisions

Initially, the Board notes that during the pendency of this 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  In addition regulations implementing 
the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Specifically, the Act and the 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  They also contain provisions relating to 
VA's duties to notify and assist a claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has held that reversal or revision of prior decisions 
due to CUE is not a claim but a collateral attack on a prior 
decision.  Thus, one requesting such reversal or revision is 
not a claimant within the meaning of the VCAA and 
consequently, the notice and development provisions of the 
VCAA do not apply in CUE adjudications.  See Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of CUE.  In order for a claim of CUE to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).

CUE is one of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  When attempting to raise a claim 
of CUE, a claimant must describe the alleged error with some 
degree of specificity, and, unless it is the kind of error, 
that if true, would be CUE on its face, must provide 
persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  Id. at 43-
44.  Fugo further held that neither a claim alleging improper 
weighing and evaluating of the evidence in a previous 
adjudication, nor general, non-specific claims (including 
sweeping allegations of failures to follow the regulations or 
to provide due process), meet the restrictive definition of 
CUE.  Id. at 44.

The Court has held that, "it does not matter whether a 
particular RO decision was or was not a merits adjudication, 
because the disposition of the CUE claim would ultimately 
turn on the same question . . . the Board would have to 
decide whether, had the error not been made, the outcome 
after reopening - that is, on the merits - would have 
'manifestly' been changed."  See Crippen v. Brown, 9 Vet. 
App. 412, 421 (1996), citing Mason (Sangernetta) v. Brown, 8 
Vet. App. 44, 53 (1995).

1.  The August 1976 Rating Decision

In essence, the basis of the veteran's CUE claim is that the 
RO did not properly weigh or evaluate the evidence then of 
record when it denied service connection for a right knee 
disability in August 1976.  In the CUE claim in November 1996 
the veteran's representative basically challenged the medical 
findings of the 1976 VA examiner, and argued that the 
evidence had in fact showed that the veteran fractured his 
right patella and injured his left knee in the motor vehicle 
accident during service.  

As noted above, the August 1976 rating decision specifically 
references the veteran's service medical records and the 1976 
VA examination report.  A claim of CUE on the basis that 
evidence was not properly weighed or evaluated in the 
previous adjudication never rises to the stringent definition 
of CUE.  See Fugo; see also Russell.  For this reason, the 
Board concludes that the veteran has not raised a valid claim 
of CUE in the August 1976 rating decision.  

In sum, the veteran has not shown an error in the August 1976 
rating decision that would manifestly change the outcome of 
the decision.  Specifically, he has identified no 
misapplication of the law or consideration by the RO of the 
wrong facts.  As such, no CUE exists.

2.  The February 1995 Rating Decision 

Similarly, the basis of the veteran's CUE claim here is that 
the RO in February 1995 did not properly weigh or evaluate 
the evidence then of record when it denied service connection 
for a left knee disability and determined that new and 
material evidence had not been received to reopen a claim of 
service connection for a right knee disability.  As noted 
above, the February 1995 rating decision specifically 
references the veteran's service medical records, the 1976 VA 
examination report, and subsequent private and VA medical 
evidence.  Although noting the veteran's complaint of 
bilateral knee problems since his motor vehicle accident in 
service, this evidence does not include any opinion relating 
currently diagnosed right or left knee disability to the 
veteran's accident in service.  

The RO, in February 1995, applied the law governing service 
connection and new and material evidence to reopen claims to 
the facts and concluded that the record, consisting of 
service records and private and VA medical evidence, did not 
show the existence of right and left knee disabilities 
etiologically related by medical professionals to the 
veteran's active military service.  See 38 C.F.R. §§ 3.156, 
3.303 (1995).  To the extent the veteran disagrees with such 
weighing of the facts, mere disagreement is not enough to 
show CUE.  See Fugo; see also Russell.  

In sum, the veteran has not shown an error in the February 
1995 decision that would manifestly change the outcome of the 
decision.  Specifically, he has identified no misapplication 
of the law or consideration by the RO of the wrong facts.  As 
such, no CUE exists.


B.  New and Material Evidence to Reopen Claims of Service 
Connection
for Right and Left Knee Disabilities

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

During the pendency of the veteran's claim to reopen, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  The Board will assume for the 
purposes of this decision that the liberalizing provisions of 
the VCAA are applicable to the veteran's claims to reopen.  
However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Although the rule is generally effective November 9, 2000, 
the amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

As explained below, the Board is of the opinion that new and 
material evidence has been presented to reopen the veteran's 
claims.  Therefore, no additional evidence or information is 
required to substantiate the veteran's claims to reopen.  

A claim for service connection for a right knee disability 
was initially denied by the RO in an unappealed decision of 
August 1976.  The veteran did not perfect an appeal of this 
decision.  In May 1977, July 1978, and February 1995, the RO 
continued to deny service connection for this disability on 
the basis that new and material evidence was not received to 
reopen the claim.  The veteran did not perfect an appeal of 
this last decision (in February 1995).  A claim for service 
connection for a left knee disability was initially denied by 
the RO in an unappealed decision of February 1995.  Thus, the 
February 1995 rating decision is the last final disallowance 
concerning both the claim of service connection for a right 
knee disability and a claim of service connection for a left 
knee disability.   

When the RO in February 1995 denied the claim of service 
connection for a left knee disability and determined that new 
and material evidence had not been received to reopen a claim 
of service connection for a right knee disability, it had 
considered service medical evidence, a February 1976 VA 
examination report with a July 1976 addendum note from the 
examiner, a private medical report dated in April 1977, a May 
1991 emergency room report from Montefiore University 
Hospital, a June 1994 VA examination report, VA outpatient 
records dated in 1993 and 1994, as well as statements of the 
veteran.  

This evidence, considered by the RO in February 1995, showed 
that in September 1975 the veteran was injured in a motor 
vehicle accident without apparent knee injury, that he was 
seen with complaints of bilateral knee pain in the following 
month for which he was referred for orthopedic evaluation, 
that on further examination X-rays reflected a developmental 
bipartite right patella that was deemed to require no further 
treatment, that his knees were normal on the December 1975 
separation physical examination, that on a February 1976 VA 
examination the patellae were symptomatic but that fracture 
was not found by X-rays or physical examination, that in 
April 1977 he had a normal right knee on physical examination 
and a noted old fracture of the patella, that in May 1991 he 
was seen for right knee complaints at the Montefiore 
University Hospital with X-rays showing no evidence of 
fracture, that on a June 1994 VA examination there were 
complaints referable to both knees with a history of fracture 
of the right patella with possible post traumatic 
osteoarthropathy and history of left knee injury (although 
the examiner noted that recent X-rays were unavailable at 
that time), and VA outpatient records dated in 1993 and 1994 
reflecting bilateral chondromalacia of the patella and X-ray 
evidence of bipartite right patella and mild degenerative 
joint disease of the right knee.  Moreover, in his statements 
the veteran consistently argued that he injured his knees in 
the motor vehicle accident during service and that he 
fractured his right patella at that time.  

The evidence received since the February 1995 RO decision 
consists of statements from Dr. Osial and a report from Dr. 
Tucker, as well as various statements of the veteran's 
representative.  The representative argued that the veteran's 
current left and right knee disabilities stem from his motor 
vehicle accident during service.  

The Board finds that the private doctors' statements and 
report dated in 1998, when taken collectively, consist of 
evidence that is new and material.  In this regard, the Board 
finds that the private medical records suggest that the 
veteran's current osteoarthritis can be attributed to the 
accident he had in service and that his right knee disability 
preexisted a 1996 work injury.  The medical evidence of a 
current bilateral knee disability that may be related to the 
motor vehicle accident in service is not cumulative or 
duplicative of the evidence previously of record and is so 
significant, when considered in the context of the evidence 
previously of record, that it must be considered to fairly 
consider the merits of the veteran's claims.  Accordingly, 
reopening of the claims are in order.  

The Board is undertaking additional development on the 
veteran's reopened claims of service connection for right and 
left knee disabilities pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (see 38 C.F.R. § 
19.9(a)(2)(2002)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(see 38 C.F.R. § 20.903 (2002).)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the reopened 
claims.

ORDER

As there is no CUE in the August 1976 RO rating decision, the 
appeal is denied.

As there is no CUE in the February 1995 RO rating decision, 
the appeal is denied.

As new and material evidence has been received to reopen 
claims of service connection for right and left knee 
disabilities, the appeals to this extent are granted.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

